Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Vijay Patel
d/b/a BP Express Discount Tobacco Outlet,

Respondent.

Docket No. C-14-112
FDA Docket No. FDA-2013-H-1241

Decision No. CR3060

Date: January 3, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Vijay Patel d/b/a BP Express Discount Tobacco
Outlet, that alleges facts and legal authority sufficient to justify the imposition of a
civil money penalty of $250. Respondent did not answer the Complaint, nor did
Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and assess a civil money
penalty of $250.

CTP initiated this case by serving the Complaint on Respondent and filing a copy
of the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly
utilized self-service displays to offer tobacco products for sale in a customer
accessible portion of the retail outlet, thereby violating the Federal Food, Drug,
and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing regulations,
Cigarettes and Smokeless Tobacco, 21 C.F.R. Part 1140. CTP seeks a civil money
penalty of $250.

On November 6, 2013, CTP served the Complaint on Respondent by United
Parcel Service (UPS), pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint
and accompanying cover letter, CTP explained that within 30 days, Respondent
should pay the proposed penalty, file an answer, or request an extension of time
within which to file an answer. CTP warned Respondent that if it failed to take
one of these actions within 30 days, an Administrative Law Judge could, pursuant
to 21 C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to
“assume the facts alleged in the complaint to be true, and, if such facts establish
liability under [the Act],” issue an initial decision and impose a civil money
penalty. Accordingly, I must determine whether the allegations in the Complaint
establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns BP Express Discount Tobacco Outlet, an establishment
that sells tobacco products and is located at 1274 West Highway 25/70,
Newport, Tennessee 37821. Complaint § 2.

e On August 23, 2012, an FDA-commissioned inspector observed a violation
of 21 C.F.R. § 1140.16(c) at Respondent’s establishment. Specifically,
Respondent “had self-service displays of smokeless tobacco in customer
accessible portions of the establishment, [which were] open to person[s] of
all ages.” Complaint { 9.

¢ On November 29, 2012, CTP issued a Warning Letter to Respondent
regarding the inspector’s observation from August 23, 2012. The letter
explained that the observation constituted a violation of a regulation found
at 21 C.F.R. § 1140.16(c), and that the named violation was not necessarily
intended to be an exhaustive list of all violations at the establishment. The
Warning Letter also stated that if Respondent failed to correct the violation,
regulatory action by the FDA or a civil money penalty action could occur
and that Respondent is responsible for complying with the law. Complaint

q9.

e Although UPS records indicate that an individual named “Patel” received
the Warning Letter on November 30, 2012, the FDA did not receive a
response to the Warning Letter. Complaint § 10.

e During a subsequent two-part inspection conducted on April 13, 2013, and
April 23, 2013, an FDA-commissioned inspector documented an additional
violation of 21 C.F.R. Part 1140 at Respondent’s establishment.
Specifically, the inspector “documented a violation for using a self-service
display in a non-exempt facility, in violation of 21 C.F.R. § 1140.16(c).”
The inspector documented that Respondent “ha[d] a self-service display of
smokeless tobacco in a customer accessible portion of the establishment,
[which was] open to person{s] of all ages.” Complaint { 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if distributed or offered for sale in any state in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R

§ 1140.1(b). The Secretary issued the regulations at 21 C.F.R. Part 1140 under
section 906(d) of the Act. 21 U.S.C. § 387(a); 21 U.S.C. § 387f(d)(1); 75 Fed.
Reg. 13,229 (Mar. 10, 2010). The regulations require retailers to sell cigarettes
exclusively in face-to-face exchanges, without the use of devices such as vending
machines, 21 C.F.R. § 1140.14(c), except where the establishment does not permit
any person younger than 18 years of age to be present or enter at any time, 21
C.F.R. § 1140.16(c)(2)(ii).

Taking the above alleged facts as true, Respondent committed two violations of
the regulations contained in 21 C.F.R. Part 1140 within an eight-month period.
First, on August 23, 2012, and subsequently during a two-part inspection
conducted on April 13, 2013, and April 23, 2013, Respondent impermissibly
utilized self-service displays to offer smokeless tobacco products for sale in a
customer-accessible portion of the retail outlet. The retail outlet was also open to
persons of all ages on those dates. Therefore, Respondent has committed
violations of law that merit a civil money penalty.

The regulations require me to impose a civil money penalty in an amount that is
either the maximum provided for by law or the amount sought in the Complaint,
whichever is smaller. 21 C.F.R. § 17.11(a)(1)-(2). The regulations currently
allow a maximum penalty of $250 for a second violation within an eight-month
period, 21 C.F.R. § 17.2, and CTP has requested a fine of that amount.
Therefore, I find that a civil money penalty of $250 is warranted and so order one
imposed.

/s/
Steven T. Kessel
Administrative Law Judge

